PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/961,285
Filing Date: 24 Apr 2018
Appellant(s): Oleti et al.



__________________
Brandon G. Williams, Registration No. 48,844
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/12/2021.

Claims of 6/3/2021 should be used for the purposes of this appeal.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 1-4, 6-15, 17-26, and 28-33 under 35 U.S.C. 101 Alice:
Applicant asserts that the Claims do not recite a mental process as they recite limitations which cannot be practically performed in the mind, such as in CyberSource Corp and in Research Corp, and thus are eligible under 101 Step 2A Prong 1. Examiner disagrees as generating a business insight into the set of business metrics of the organization and presenting this encompasses a manager or worker giving a presentation about business insights which utilize metrics and statistics, this is an evaluation based on observations which is clearly an abstract idea which can be performed in the human mind and presented in a presentation, and nothing other than the additional elements, which are generic as per Applicant’s Specification and utilized to perform these abstract limitations, precludes this from being done by hand using a pen and paper. Further, as for the complex inter-relationships and manipulations 
Applicant asserts that the claims are not a “Certain Method of Organizing Human Activity” because they are limited to activity that falls within the subgroups and that Organizing and Tracking Information is not one of these by reciting, by further reciting a brief list of examples. Examiner disagrees as the claims are part of both a fundamental economic/Commercial practice, that of monitoring, organizing, and tracking human resources information and also managing human behavior, thus human resources. The exemplary list recited by the MPEP is not limiting, and Managing of Human Resources is clearly an abstract idea which would be a “Certain Method of Organizing Human Activity”.
Applicant asserts that the claims are not directed to a “Mathematical Concept & Relationship” by stating that these statistics are integrated into a practical application, by later stating that the claims are not directed at any equation or theory and is not monopolizing every instance of the use of statistics. Examiner disagrees as in Prong 1 the abstract idea is identified regardless of whether it is integrated practically, which it is not, or if it is significantly more, which it is also not, and here Applicant has basically stated that they agree that this is directed at an abstract idea. Further questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”.  Applicant is directed to the MPEP 
Applicant asserts that the Claims recite a system which overcomes the complexities and time requirements of prior systems, thereby providing a technical solution that reduces the amount of time, effort, or both in the performance of operations for the organization, by reciting (1a-c), which are abstract limitations with no additional elements to be used to make practical or significantly more, and (2) use of machine intelligence that determines a significance of the business insight which is also part of the abstraction, with at best the machine intelligence being an additional element, with Applicant’s Specification stating:
“[0057]    In this illustrative example, generation 136 includes machine intelligence 220, which may be connected to data retrieval 132 and aggregation 134. In this illustrative example, machine intelligence 220 can be implemented using one or more systems such as an artificial intelligence system, a neural network, a Bayesian network, an expert system, a fuzzy logic system, a genetic algorithm, or other suitable types of systems. [0058]   Machine intelligence 220 may be configured to receive human resources data 124, to determine significance score 208, and to rank business insights 118. In an embodiment, machine intelligence 220 ranks business insights 118 according to significance score 208 to provide a ranking of how statistically "interesting" a particular business insight may be to an organization.”
 
Which is the only mention of the intelligence being used in the system, which generally tells us what this might be, but there is no detail as to what this is as it may be any of the above generic learning algorithms, and thus this is highly generic as claimed, a utilization of current technologies when taken broadly to perform the abstract limitations of the claims, or here determining a significance of the business insight. Further, this is not technological improvement to a technological field as Human Resources is not a technological field, and this is not performed in a meaningful way as there. This is Applying it similar to Alice and thus there is no inventive concept.
Applicant then asserts that because the claims require the analysis of a large amount of data in a quick and efficient management which is performed by computing components and thus because these are required this should be eligible under Part 2B, also reciting parts of the practical application which 
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.	











Respectfully submitted,
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/10/2021


Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.